DETAILED ACTION
 	Claims 23-42 are pending. Claims 1-22 are canceled. This application is a continuation of PCT Application No. PCT/IB2017/051964, 16/205725 (granted under Patent 10,380,344) and 16/011906 (granted under Patent 10,176,326) filed Apr. 5, 2017, Nov 30, 2018 and June 19, 2018 respectively, which claims priority to U.S. Provisional Application Ser. No. 62/319,178, filed on Apr. 6, 2016, and U.S. Application Ser. No. 62/346,856, filed Jun. 7, 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
 	Although ECU is known term, however for the legality of claiming an invention, an introduction to the abbreviation is required for claims 23 and 33.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,176,326. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent 10,176,326 recites “…identifying, by the security layer, a verified signature for the process from the whitelist;  determining, by the security layer, whether the particular process is permitted to be run on the automotive ECU based on a comparison of the determined signature with the verified signature from the whitelist…” which would teach performing a cybersecurity testing protocol within the vehicle, the cybersecurity testing protocol being performed by one or more anti-tampering agents and being configured to determine whether a security software layer installed on an ECU in the vehicle has been tampered with.
  	Claim 10 of Patent 10,176,326 recites “running, by the security layer, one or more anti-tampering agents that check operation of the security layer;  and providing, by the one or more anti-tampering agents, an alert in response to determining that one or more portions of the security layer are not operating according to one or more based on a result of the cybersecurity testing protocol, whether to display in a display panel of the vehicle a visual indicator of the security status of the ECU. Note that the alert can be a visual display to the driver (see Patent 10,176.326 for Fig. 1B with device 168 displaying alert information and col. 19, lines 31-39).
	Claim 33 is rejected based on the same above reasoning in view of claims 11 and 20 of Patent 10,176,326.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-24 and 33-34 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Patent 10250689 (hereinafter Kaster). Note, Kaster’s reference claims priority based on its provisional 62/209432.

a non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for providing a visual indicator of a status of a vehicle's cybersecurity systems, comprising:
 	 performing a cybersecurity testing protocol within the vehicle, the cybersecurity testing protocol being performed by one or more anti-tampering agents and being configured to determine whether a security software layer installed on an ECU in the vehicle has been tampered with; and determining, based on a result of the cybersecurity testing protocol, whether to display in a display panel of the vehicle a visual indicator of the security status of the ECU (col.3, line 63 to col. 4, line 10 disclose program code to detect suspicious messages or signals received at ECU. Visual or audible warning will be given to driver if suspicious activity is detected). 	Regarding claim 24, Kaster discloses wherein the visual indicator is configured to display a security status of a plurality of ECUs in the vehicle (col.4, lines 13-32). 

	Claims 33-34 are rejected in view of claims 23-24 respectively.
Allowable Subject Matter
Claims 25 and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Hence, claims 26-28 and 36-38 are also allowable by virtue of claims 25 and 35 being objected.
Claims 29 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Hence, claims 30-32 and 40-42 are also allowable by virtue of claims 29 and 39 being objected.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TRI M TRAN/Primary Examiner, Art Unit 2494